Citation Nr: 1742242	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a foot disability.

2.  Entitlement to service connection for a lung disorder, to include as scarring on lungs from pneumonia and as due to exposure to hazardous chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from July 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appeared and testified at a Board Travel Board hearing held before the undersigned Veterans Law Judge in May 2017.  A transcript of this hearing is associated with the claims file.  

The issue of service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing in May 2017, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that a withdrawal of his appeal as to his application to reopen the prior final denial of service connection for a foot disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the May 2017 Board hearing, the Veteran advised the Board that he wished to withdraw his appeal as to his application to reopen the prior final denial for service connection for a foot disability.  Hence, the appeal is withdrawn and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a foot disorder is dismissed.


REMAND

As for the Veteran's claim for service connection for a lung disorder, the Board finds that remand is necessary for additional development given the Veteran's testimony at the May 2017 Board hearing.  

The Veteran essentially contends that he has a current lung disorder that is manifested by recurrent episodes of pneumonia.  At the hearing, he testified that he has had 11 or 12 episodes of pneumonia since he separated from service in 1978.  He relates this disorder his active service in two ways:  (1) scarring in his lungs from two episodes of pneumonia that he claims he had during active service in 1976, and (2) exposure to hazardous chemicals as a result of his military occupational specialty (MOS) of Petroleum Supply Specialist and essentially from breathing in jet fuel fumes without protective gear.

At the May 2017 hearing, the Veteran testified that, in 1976, he worked with the "POA on all this hazardous stuff" and he "went to the sick call thing" and they "give me bed rest, took me off of work, ... they treated me for it."  He stated that he cannot recall if they wrote down that he had pneumonia but he believes that he did and that is what they treated him for.  He also stated that he could be wrong, but "I think, I know it happened twice," meaning that he was treated twice for pneumonia in service.  

However, a review of the Veteran's service treatment records does not show any treatment at all in 1976 much less for pneumonia.  An October 1977 Medical History shows the Veteran denied being hospitalized in the past five years, which may or may not be inconsistent with his current report of being treated with bed rest in 1976 for pneumonia.  The Veteran underwent his separation examination at the beginning of March 1978 which was negative for any abnormal findings related to the Veteran's respiratory system.  A chest X-ray was noted to be within normal limits.  Later on in March 1978 the Veteran was treated for complaints of sinus pain, chills, fever, sore throat and yellow productive cough, although an exact diagnosis was not given.  It appears the Veteran was admitted for 24 hours overnight but was released to light duty the next day when he reported "feeling better."  Three days later, he was still complaining of sinus pain and sore throat, but not further treatment is seen after that.  The Veteran was discharged in June 1978 and he signed a statement in May 1978 saying his medical condition had not changed since his last examination.  

Although the Veteran's service treatment records do not show that he was treated in service for pneumonia, the Veteran is certainly competent to provide to testify that he was treated in service for an illness and to describe symptoms of such illness.  Whether such illness was in fact pneumonia will require medical evidence.  However, the Veteran's testimony can definitely be taken to indicate a severe upper respiratory infection and he is competent to state that he was treated and placed on bed rest.  Whether, as he claims, there was scarring on his lungs due to such illnesses or whether he has any current residual thereof, however, needs to be left up to medical professionals based upon the medical evidence of record.  At this time, though, the record is sorely lacking in evidence.  At the hearing, the Veteran identified additional medical evidence that needs to be sought.  He identified treatment at the VA clinic in Sheffield, Alabama (also known as he Shoals Area (Florence) Clinic).  However, there are no VA treatment records in the claims file.  The Board notes that this clinic is part of the Birmingham VA Medical Center.  Thus, his treatment records from this clinic need to be obtained on remand.

In addition, the Veteran identified private medical records as early as possibly 1980.  He provided some of these private physicians' records from 2007 to 2009, although none of these records show treatment for pneumonia like the Veteran has claimed.  However, he indicated at the hearing that the clinic should have his records going back to the 1980s as, although the physician has changed, the private clinic has remained the same.  The closer to service that the Veteran can provide treatment records that show his respiratory issues the more helpful they will be to his claim, as was explained at the hearing to him.  Consequently, efforts should be made to obtain these private treatment records possibly going back to 1980, which is just 2 years after his discharge from service.

Moreover, after the hearing, the Veteran did provide a June 2017 treatment note with a new private physician to evaluate his respiratory disorder.  The Board notes, however, that the copy he provided is not a complete copy as it should be four pages, but it appears that the third page is missing, which is of course the page with the physician's diagnostic impression.  The Veteran should be asked to resubmit the treatment record along with any notes of subsequent treatment he has had with this provider or to provide a release for VA to obtain them.

With this evidence submitted after the hearing in July 2017, the Veteran also submitted a Patient Data Summary from a private hospital that lists the Veteran's visits from 1982 to the present and the reasons for his visits.  However, it appears that the reason for visit listed may be a recitation of the chief complaint given at the time of being seen rather than the ultimate diagnosis or impression by the physician.  Consequently, although there are times the Veteran was seen for complaints of coughing and/or congestion, it is unclear whether those visits resulted in a diagnosis of pneumonia or some other respiratory disorder.  It would be helpful if the Veteran could provide the actual treatment records for those visits and he should be asked to do so on remand or to provide VA with a release for it to do so.

Furthermore, the Veteran's DD214 does show that his MOS was Petroleum Supply Specialist.  A look at Goarmy.com shows that soldiers with this MOS are responsible for supervising the reception, storage and shipping of bulk or packaged petroleum-based products.  Although this, in and of itself, does not sound like it supports the Veteran's claim that he hot fueled jet airplanes and was exposed to jet fuel fumes thereby, the Board notes that the training information for this MOS indicates that the skills learned includes "Operating airplane refueling systems and equipment," which definitely sounds like it would encompass what the Veteran describes.  Thus, the Board finds that the Veteran's claim of exposure to jet fuel fumes in service appears to be consistent with the circumstances of his service.  

Finally, after all additional documentary evidence has been attained, the Veteran should be provided a VA examination and a medical nexus opinion should be obtained to address whether the Veteran has a chronic respiratory/lung disorder currently and, if so, is it related to his active military service, specifically the alleged scarring from two episodes of pneumonia incurred during service and/or exposure to hazardous chemicals, namely JP-4 fuel.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the Shoals Area (Florence) Clinic in Sheffield, Alabama (which is part of the Birmingham, Alabama VA Medical Center) from 1978 to the present.  

2.  Contact the Veteran and request that he provide the following:

a.  Copies of his private primary clinic's treatment records back to the 1980s or a release form for VA to obtain them (based on his testimony at the May 2017 hearing that this office has his records all the way back even though the physician has changed). 

b.  A complete copy of the June 2017 treatment note with the new physician he saw and copies of any new notes for subsequent visits, if any.  The Veteran can provide a release form for VA to obtain these records as well.

c.  With regard to the June 2017 private hospital Patient Data Summary provided in July 2017, the Veteran should provide the treatment records, if possible, of any visits where the "Reason of visit" includes the terms "pneumonia," "cough," "congestion" or "flu."  

3.  After all attainable evidence has been associated with the claims file, schedule the Veteran for an appropriate  VA examination to determine the nature and etiology of any current lung disorder he may have.  The claims file must be provided to and reviewed by the examiner.  All necessary diagnostic tests and/or studies should be accomplished.

a. After reviewing the claims file and examining the Veteran, the examiner should render appropriate diagnoses of all lung or respiratory disorders the Veteran currently has as identified in the record or on examination.   The examiner should notate any disorders that were present at the time the Veteran filed his claim in January 2010 but have since resolved as such meets the definition of a current disability for VA purposes.

b. If any current disorder is identified, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each disorder identified is related to any disease or injury incurred during service.  

c. Specifically, the examiner should consider and discuss the Veteran's contentions that he has had recurrent episodes of pneumonia since service due to a lung disorder caused by either (1) scarring on his lungs by two episodes of pneumonia that incurred during service in 1976 for which he received treatment and was prescribed bed rest (although the service treatment records do not contain a record of such treatment); and/or (2) exposure to hazardous chemical as a Petroleum Supply Specialist, especially exposure to JP-4 jet fuel fumes that he inhaled while "hot-fueling" jet airplanes and also exposure to fumes from helicopters.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


